Motion for stay granted to the extent of requiring that there be deposited in court by the referee, out of the proceeds of sale, the sum of $20,850, with interest to date, or, at the option of respondent, that respondent file an undertaking, with corporate surety, conditioned that said sum will be available in the event that the judgment from which the appeal is taken be reversed; the appellant in the event of such filing, to file an undertaking, with corporate surety, which shall provide that if the judgment be affirmed the fees for the undertaking, and the costs, will be paid by appellant. Present — Lazansky, P. J., Young, Seeger, Carswell and Scudder, JJ. Settle order on notice before Mr. Justice Scudder.